Citation Nr: 0839991	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 7, 2006 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).


FINDINGS OF FACT

1.  An April 2004 RO rating decision denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement, a statement of the case was issued, but he did 
not timely perfect an appeal.  

2.  The veteran submitted a VA Form 9, Appeal to the Board, 
on March 7, 2006, which the RO considered as an application 
to reopen service connection for PTSD.

3.  An August 2006 RO rating decision reopened the claim for 
service connection for PTSD and granted it, effective March 
7, 2006.

4.  At the time of the April 2004 decision, the information 
provided by the veteran regarding his in-service stressors 
was insufficient for VA to verify the in-service stressors.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  The criteria for an effective date earlier than March 7, 
2006 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) defines VA's duty to notify and 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008). 

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's claim for 
an earlier effective date is a downstream issue from his 
application to reopen the claim for service connection for 
PTSD.  Such notice regarding effective dates was provided to 
the veteran in this case in a March 2006 notice letter

Moreover, VA reopened the claim for service connection for 
PTSD and granted it, and the veteran has subsequently argued 
he warrants an earlier effective date for the award of 
service connection.  In this type of circumstance, VA is not 
required to issue a new VCAA letter.  Rather, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  VAOPGCPREC 8-
2003.  VA issued a statement of the case addressing the 
effective-date issue in February 2007. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished; therefore, appellate review may proceed 
without prejudice to the veteran.  Id.  VA did not provide 
the veteran with an examination in connection with his claim 
for an earlier effective date (but provided him with an 
examination in connection with his reopened claim), because 
the issue of earlier effective date for service connection 
would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  Furthermore, the 
veteran has not contended that VA has failed to comply with 
the notice and duty-to-assist requirements of the VCAA.

Earlier Effective Date for Service Connection for PTSD

The veteran contends that he warrants an effective date going 
back to March 2003, when he filed an original claim for 
service connection for PTSD.  Specifically, he states that 
his March 2003 claim was denied because VA had failed to 
verify the stressors he reported back then.  Stated 
differently, he asserts that, had VA attempted to verify the 
stressors he reported in his 2003 claim, service connection 
for PTSD would have been granted effective in 2003.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of service connection based on a 
reopened claim will be the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2008), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2008).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record, and 
finds that an effective date earlier than March 7, 2006 for 
the award of service connection for PTSD is legally 
precluded.  The reasons follow.

Service connection for PTSD was denied in an April 2004 
rating decision.  The evidence at that time showed the 
veteran reported stressors of having served in Thailand as a 
crew chief to an air command.  He stated that three aircrafts 
were lost, and he recalled strapping the pilots in, and the 
pilots not returning.  He also reported that C-130 gunships 
were coming back all shot up with wounded soldiers.  The 
veteran described intrusive thoughts, nightmares, survivor 
guilt, and anxiety as a result.  A private physician 
diagnosed PTSD.  

Following the April 2004 rating decision, the veteran 
submitted a notice of disagreement in August 2004.  In 
February 2005, the RO issued a statement of the case, which 
informed the veteran that he had either one year from the 
date of the rating decision or 60 days from the date of the 
statement of the case to file a "formal appeal."  There is 
nothing in the record that could be construed as a formal 
appeal filed with either of those time frames.  Thus, the 
August 2004 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2008).  

On March 7, 2006, VA received a VA Form 9, Appeal to the 
Board, which the RO properly construed as an application to 
reopen the claim for service connection for PTSD.  The claim 
was subsequently reopened and granted as of this date.  Here, 
the Board finds no basis to grant an effective date prior to 
March 7, 2006 for the award of service connection for PTSD.  
As stated above, an earlier effective date is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Sears v. Principi, 16 Vet. App. 244, 248 
("Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed"); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen").  

The veteran's application to reopen service connection for 
PTSD was granted based upon his March 2006 application to 
reopen.  The Board finds that this is the earliest effective 
date legally possible based upon the facts in this case.  

The Board notes that, under the provisions of 38 C.F.R. 
§ 3.156(c), receipt of service department records, in certain 
circumstances, can require that VA reconsider a prior, final 
rating decision.  This includes service records that are 
related to the in-service event as long as other conditions 
are met.  Id. at (c)(1).  This rule would not apply to 
records that VA could not have obtained when it decided the 
claim because the record did not exist when VA decided the 
claim or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the service department, the Joint Services Records Research 
Center, or from any other official source.  Id. at (c)(2).  

The veteran has asserted that he submitted evidence of the 
exact same stressors in 2006 as those he had submitted with 
his 2003 claim and, because VA finally verified them in the 
current appeal, the effective date for the award of service 
connection for PTSD should go back to March 2003.  The Board 
disagrees with the veteran's assessment regarding his 
stressors.  

At the time of the March 2004 rating decision, the stressors 
the veteran had provided were very general.  See VA Form 21-
4138, Statement in Support of Claim, received in September 
2003.  He did not indicate he had witnessed a plane crash; 
rather, he stated he recalled strapping pilots in aircrafts 
and the pilots not returning.  Id.  He also stated that the 
C-130 gunships were coming back all shot up.  Id.  In the 
current appeal, the veteran reported witnessing the crash of 
a C-130 plane in Ubon, Thailand, including the removal of a 
deceased airman from the wreckage.  See VA Form 21-0781, 
Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PSTD), received in May 2006.  

The RO's response to the veteran's assertions that he had 
provided the same information in 2003 as in 2006 is as 
follows, in part:

Although your notice of disagreement 
indicates that you have submitted your 
stressor information with your original 
claim, a review of the records finds that 
the information you provided at that time 
was too vague for research or to concede 
as an in[-]service stressor.  Upon our 
request of June 1, 2006, you submitted 
more detailed information surrounding the 
stressful event that resulted in the 
ability to confirm that a Lockheed AC-130 
Hercules crashed on May 24, 1969 at Ubon 
Airfield in Thailand while you were 
assigned to this airfield.  

The Board agrees with this assessment and concludes that the 
provisions of 38 C.F.R. § 3.156(c) do not apply in this case 
because the veteran had failed to provide sufficient 
information for VA to verify the veteran's in-service 
stressors.  Id. at (c)(2).  Again, claiming that the pilots 
did not return or that the C-130 gunships were coming back 
"all shot up," as reported on the Statement in Support of 
Claim form (VA Form 21-4138), received in September 2003, 
will not be construed as witnessing a plane crash, as 
reported on the Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PSTD) (VA Form 
21-0781).

For the reasons stated above, an effective date earlier than 
March 7, 2006 for the award of service connection for PTSD 
cannot be granted.  The United States Court 


of Appeals for Veterans Claims has held that, in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date earlier than March 7, 2006 for the grant of 
service connection for PTSD is denied.


________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


